PER CURIAM.
The plaintiffs appealed! from an order of the trial court sustaining a demurrer to the complaint on the grounds that the complaint did not state facts sufficient to constitute a cause of action. In an opinion filed this day, this court has affirmed the order of the trial court involved in that appeal. See Belmont v. Gentry (No. 7604) 62 S. D. 118, 252 N. W. 1. This appeal involves a cross-appeal by the defendants, wherein they complain of the order of the trial court overruling the demurrer on the grounds that there is a defect of parties plaintiff, and that several causes of action have been improperly united.
From what was said in the opinion filed in case No. 7604, we believe it apparent that the cross-appeal is without merit, and that the order of the trial court should be, and is, affirmed.
All the Judges concur.